Citation Nr: 1003244	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-31 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, P.B., D.B., C.B.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from June 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
appellant's claim of entitlement to service connection for 
PTSD and assigned a 30 percent disability evaluation.  The 
appellant submitted a Notice of Disagreement with this 
evaluation in April 2006.  Following admission to the VA 
Medical Center (VAMC) in Little Rock, Arkansas, the appellant 
was assigned a Temporary Total Evaluation for PTSD from 
September 10, 2006 to October 31, 2006.  Thereafter, the 
appellant's disability evaluation was reduced to 30 percent 
and a Statement of the Case (SOC) was issued in August 2008.  
The appellant timely perfected his appeal in October 2008.

In October 2009, the appellant testified before the 
undersigned Acting Veterans Law Judge, who was designated by 
the Chairman to conduct the hearings pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002 & Supp. 2009) and who participated in 
this decision.  A transcript of this proceeding has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claim.


Initially, the Board notes that prior to the promulgation of 
the March 2006 rating decision which granted entitlement to 
service connection, the appellant was not provided with 
appropriate notice of VA's duties to notify and assist him, 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  As the appellant has been granted entitlement to 
service connection and currently disputes the assignment of a 
30 percent disability rating for his PTSD, he must be 
provided with an appropriate notice letter for an increased 
rating claim.

The Board also notes that the most recent VAMC treatment 
records are dated in December 2007.  Further, the appellant 
was admitted to the Little Rock, Arkansas VAMC from September 
10, 2006 through October 27, 2006.  While the record contains 
several pages establishing this admission, there are no 
treatment records associated with the claims file.  The Board 
is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 
(1992), wherein the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice 
of VA-generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the AMC should obtain the 
missing records from the Little Rock VAMC and any available 
VA treatment records from January 1, 2008 to the present.

During the appellant's Travel Board hearing, he stated that 
he recalled participating in a VA PTSD examination in 2006.  
See Travel Board Hearing Transcript (TBHT), October 2, 2009, 
pp. 7 - 8.  He indicated that during this examination he did 
not communicate the true severity of his PTSD symptoms as he 
was afraid that he would be removed from the examination and 
no longer be able to receive treatment at the VAMC.  See 
TBHT, October 2, 2009, pp. 4 - 5.  Accordingly, he did not 
believe the VA examination report adequately reflected his 
symptomatology.  

The appellant also indicated that he had not participated in 
a VA PTSD examination since 2006.  Review of the appellant's 
claims file reveals that he was examined again in August 
2007, after his admission at the Little Rock, Arkansas VAMC.  
Unfortunately however, it does not appear that the RO 
considered this examination prior to the issuance of the 
August 2008 SOC.  This must be accomplished.
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of a 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of a veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2009).  Generally, reexaminations 
are required if it is likely that a disability has improved, 
if the evidence indicates that there has been a material 
change in a disability, or if the current rating may be 
incorrect.  Id.  In this case, there is objective evidence 
indicating that there has been a material change in the 
severity of the appellant's PTSD since he was last examined.  
Thus, a new examination must be completed.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided 
with an appropriate notice letter 
informing him of VA's duties to notify 
and assist him, consistent with the 
VCAA, for his increased rating claim.

2.  The AMC should obtain any available 
treatment records from the Shreveport, 
Louisiana VAMC, dated January 1, 2008 
to the present.  Any response received 
should be memorialized in the 
appellant's claims file.

The AMC should also contact the Little 
Rock, Arkansas VAMC to obtain any 
treatment records associated with the 
appellant's admission from September 
10, 2006 through October 27, 2006.  Any 
response received should be 
memorialized in the appellant's claims 
file.



3.  After obtaining any outstanding 
treatment records, the appellant should 
be scheduled for a VA PTSD examination 
to determine the current severity of 
his diagnosed PTSD.

4.  Thereafter, the AMC must review the 
claims file to ensure that the 
foregoing requested development has 
been completed and if not, implement 
corrective procedures.  See Stegall, 
supra.

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for an increased initial 
disability evaluation for PTSD should be 
readjudicated.  If the claim remains 
denied, a Supplemental Statement of the 
Case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


